Title: To Alexander Hamilton from Josias Carvel Hall, 15 September 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir,
            Havre-de-Grace Septr. 15th—99
          
          I have the Mortification to  report an other  desertion. He had leave of absence yesterday morning to get his Clothes washed & took that opportunity to go off about 7 O’Clock in the Morning—was reported to me between 10  & 11 O’Clock. The General-Court-Martial then siting I directed to be adjourned & every officer not immediately on Duty in the Battalion to go in Pursuit. Those who could obtain  Horses to take a more distant Circuit & those who had none  to take a File of Men each & explore the Neighborhood in all Directions. An Officer has gone off to Baltimore with Intent to be there last Night. Some of the most trusty Soldiers with two Days Provision are gone with Orders to take different Directions & search the Country round I will not spare eithr Trouble or Expence to put a Stop to this  shameful Practice Horsemens Tents arrived last Night.  I have given Orders that no Officer shall absent himself from the Encampment without leave—That all Soldiers found  200 yards from his Post without leave  or half a Mile without a written pass shall be punished by Sentance of a Court-Martial I have directed the Roll to be called besides the usual times at least three times at irregular Hours thro’ the Night. The Soldiers to be constantly under Arms except a reasonable time for sleeping & eating &c
          I have given them to understand that no Relaxation or Indulgence can be given ’till a  Stop is put to the scandelouse Vice. They are well fed & provided for & in addition, the  River in front of their Camp, abounds with Fish. I have purchased   Hooks & Lines & ordered a Man from each Company to provide some to be distributed in the Battalion every Day, So    they have no app apology on the Score of Living.
          I have been confined by Indisposition for some Days: But have again  got so that I can visit the Camp in my Carriage: Yet there has been no Delay  from that Cause. It was only yesterday that the last Detachment arrived in Camp. I have mustered all this Battalion. You will  observe I have passed some rather  under size. They are very handsome, lively, promising Lad   who will quickly arrive to the requisite Hight You will farther Observe I have passed two  Men conditionally. One complains of his Leg, the other of his Arm.  On a very careful Examination with the Surgeon we can discover  nothing amiss. I    suspect it is pretence They shall receive no pay ’till that is ascertained. To hasten the Decision I have directed them to be constantly employed as Camp-Color Men
          Early this Week I expect to forward   you the Monthly Return & Sentence of the Court-Martial. It would have been done earlier: But we have been interrupted by the  Muster & the Persuit of  these Deserters So soon as this is done I shall select as many Officers as are necessary to take Charge of the Recruits  here stationed & dismiss the others to their recruiting Stations, to be changed every  four or five Weeks I expect all this will be dispatched by the middle of the Week; when I hope  to be well enough to ride to George Town & muster those.
          With great Consideration I have the Honor to be Sir Your most Obdt Servt
          
            J. Carvel Hall
          
          
            I am happy to inform you the Deserter was taken about — O’Clock last Night
            
          
          
            J C H
          
        